UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1218


SILVESTER WOODS,

                    Plaintiff - Appellant,

             v.

AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS, d/b/a
Continental American Insurance Company,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01449-LMB-IDD)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Silvester Woods, Appellant Pro Se. David Charles Numrych, LAW OFFICES OF
DAVID C. NUMRYCH, PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Silvester Woods appeals the district court’s order dismissing without prejudice his

civil complaint alleging a breach of contract claim. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the alternative reason identified by

the district court, to wit: that Woods’ medical condition—obstructive sleep apnea—was

not covered under the supplemental insurance policy through which Woods sought

payment, and thus his complaint failed to state a claim upon which relief could be

granted. * See Fed. R. Civ. P. 12(b)(6). See Woods v. AFLAC, No. 1:17-cv-01449-LMB-

IDD (E.D. Va. Feb. 1, 2018). We deny Woods’ motion for the appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.



                                                                            AFFIRMED




      *
         We conclude that, although the complaint was dismissed without prejudice, it
qualifies as a final, appealable order because Woods could not simply amend his
complaint to cure this defect. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 629-30 (4th Cir. 2015) (holding that dismissal without prejudice is not appealable
unless “the district court’s grounds for dismissal clearly indicate that no amendment
could cure the complaint’s defects”).


                                           2